November 1, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
     REYNA ISABEL TABORDA AND PHILLIP L. HURLEY, Appellants

NO. 14-16-00545-CV                          V.

    SRINIVASACHARY V. TAMIRISA AND BARRY POWELL, Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 7, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Reyna Isabel Taborda and Phillip L. Hurley.

      We further order this decision certified below for observance.